DETAILED ACTION
This Office action is regarding Applicant's claims filed 18 May 2020 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 18 May 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 10 and 18, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches identifying products and tracking inventory based on scanning and analysis like cited reference Adato et al. (US 2020/0019754 A1) but does not teach scanning items in a partial tote in a multipart order and induction time of partial order with unreceived items in the order that are un-inducted, then having wait time with alerts for fulfilling the second partial order] does not disclose, in combination, the steps in independent claims 1, 10 and 18 of:
“a first removable tote label identifying the first partial order tote and the multipart order is generated; 
an induction portal inducts the first partial order tote, including the first removable tote label, into an automated storage device at a first induction time-period on condition the first portion of the multipart order is complete, wherein a second portion of the multipart order is incomplete when the first partial order tote is inducted; 
a user interface device outputs an order status identifying received items in the multipart order inducted into the automated storage device, an induction time of each partial order tote, and unreceived items from the multipart order which are un-inducted into the system based on multipart order data associated with at least one removable tote label on at least one tote inducted into the automated storage device; and 
an order manager component, implemented on the at least one processor, outputs an alert on condition a second partial order tote associated with the second portion of the multipart order remains unreceived after a threshold maximum wait time”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

5/5/2022